1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                FOR THE EASTERN DISTRICT OF CALIFORNIA

7
8    UNITED STATES OF AMERICA,                               NEW CASE NO. 1:18-mc-00022-BAM
9                   Plaintiff,
                                                             ORDER ASSIGNING CASE
10          v.                                               RE PRESIDING JUDGE

11   OSCAR DIAZ LANDA,                                       Old Case No.1:18-mc-00022-DAD-BAM
12
                    Defendant.
                                                  /
13
14
15          IT IS HEREBY ORDERED that the above-entitled action be assigned to the docket of Judge

16   BARBARA A. MCAULIFFE as Presiding Judge. The parties filed their consents under Title 28 U.S.C.

17   § 636(c)(1) to have a United States Magistrate Judge conduct all further proceedings in this case,

18   including trial and entry of final judgment. See Doc Nos. 13, 19.

19          All future pleadings shall reflect the new case number as follows:

20                                  1:18-mc-00022-BAM

21
     IT IS SO ORDERED.
22
        Dated:     March 25, 2019
23
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                       1
